Interview Summary of Telephone Conversations on August 5, 2021 and August 12, 2021

As discussed in greater detail below, applicant has repeatedly alleged "facts" that are simply not supported by the record of the instant application or applicant's previously filed applications 15/188000 and 12/587101. A review of all three file histories was performed to identify and address applicant's enumerated concerns, including the miscellaneous letter filed 4/26/2021 to Katherine Matecki (retired) requesting a change of examiner.  Telephone conversations between Mr. Salwan and SPE Jayne were conducted on August 5, 2021 and August 12, 2021 in an effort to work constructively with Mr. Salwan and address his concerns. 

The applicant and SPE agreed on the following findings during the 8/12/2021 interview:
Parent application 12/587101 includes a CAFC decision affirming the claims as patent ineligible holding the claims directed to ineligible subject matter under 35 USC 101 as being abstract.
The claims1 in this application are arguably broader than those set forth in the 12/587101 application and substantially similar in scope to the claims in the 15/188000 application where the PTAB affirmed the 35 USC 101 and 103 rejections which applicant appealed to the Supreme Court, the writ subsequently denied without hearing the matter. See applicant argument on 7/27/2021.  
This is the third application with claims involving the same issues previously decided and affirmed by the PTAB and the CAFC in the previously filed applications. 
The position of the examiner regarding the 35 USC 101 and 103 rejections remain unchanged from the 15/188,000 application. 
Applicants position regarding the 35 USC 101 and 103 rejections remain unchanged from the 15/188,000 application.
The thrust of the rationale provided by the examiner in determining that the claims are unpatentable in view of 35 USC 101 (Alice) and 103 (KSC) and affirmed by the PTAB remains unchanged. 
The pending claims are in many respects the same or broader than the previously adjudicated claims.
Mr. Salwan’s unsolicited emails amount to a personal attack against the integrity of Examiner Borissov and the USPTO patent system as corrupt.
The claims are directed to a business method.
The examiner copied portions from the previous office actions into the current office action.
The disclosures of the three applications are the same.




Supervisory Oversight Findings 

The FINAL office action is proper and the request for a new examiner is denied
MPEP 706.07 and 37 CFR 1.113 set forth the procedure for making an agency decision final. The office has acted justly toward the applicant and the file history makes clear that a speedy conclusion of this application is warranted.  Applicant's failure to have the opportunity to have a telephone interview with the Examiner and SPE is harmless in light of the file history and SPE Jayne's telephone interviews on 8/5/2021, 8/12/2021 and unsolicited emails2.  Per MPEP 713 and 502.03, interviews (and internet communications) that improve the mutual understanding of specific issues in an application are promoted. When properly conducted, an interview (or internet communication) can bridge the gap between an examiner and an applicant with regard to the substantive matters at issue in an application. In this case, there is no reason to believe an interview (or email communication) would advance prosecution or identify patentable subject matter.  There does not appear to be any advantage to applicant or the office to conduct any interviews in this particular patent application. 

The position of the office is clear and there is evidence in the record and identified by both Acting Director David Dunn and SPE Darnell Jayne of applicant's refusal to conduct email or telephone conversations toward Examiner Borissov with decorum or courtesy. 37 CFR 1.3.   Applicant admitted that his unsolicited email were intended to be “a personal attack against the integrity of Examiner Borissov” or his superiors and the patent system in general.  Such conduct is not constructive and it is within the Office’s discretion to deny applicant’s requests for informal communication when it is evident that it is ineffective in resolving the issues between the examiner and the applicant. MPEP 713.01.  Applicants, examiners and registered practitioners are subject to the same laws, rules and procedures governing patent practice. 

Therefore, all informal, unsolicited communications by applicant are suspended. This includes unsolicited emails, video conferences, and phone calls to the Examiner regarding the merits of the application.  All correspondence must be in writing3 per 37 CFR 1.2.

Applicant's request for a change in examiner in the letter April 26, 2021 to now retired TC Director Katherine Matecki is denied as having no justifiable basis or merit.  Applicant can petition the SPEs decision under 37 CFR 1.118* regarding the decision not to withdraw the finality of the office action and the decision not to reassign the application to another examiner.

Copying and pasting from previous office actions as well as including in an office action subject matter that is no longer being claimed is not evidence of wrongdoing
The examiner's decision to "copy and paste" significant portions of the rejection and/or rationale provided in the prior filed applications 12/587101 and 15/188000 is evidence that the position of the office has not changed from that which has been previously adjudicated.  The claims in this application are substantially the same as those in patent application 15/188000 and broader than the claims in patent application 12/587101.  Where to scope of the claims has changed but 4, particularly when the office’s position has been successfully adjudicated multiple times by multiple tribunals.  

The examiner has treated the claims as a whole in formulating his rejections
The USPTO in administering the Patent Laws makes many decisions of a substantive nature which the applicant may feel deny them the patent protection to which they are entitled. The differences of opinion on such matters can be justly resolved only by prescribing and following judicial procedures. Where the differences of opinion concern the denial of patent claims because of prior art or other patentability issues, the questions thereby raised are said to relate to the merits, and appeal procedure within the Office and to the courts has long been provided by statute (35 U.S.C. 134).  

Regarding the 35 USC 101 CAFC affirmance in 12/587101, Mr. Salwan took exception to the CAFC verbiage that while the calculation of a patient's bill and the transfer of patient EMR “may be directed to practical concepts, they are fundamental economic and conventional business practices. Under the Supreme Court's precedent in Alice, such concepts are often held to be abstract.”  Mr. Salwan argued that this is not the standard for 35 USC 101 and that applicant has provided evidence of a practical application since the patient portal on which his invention is based is routinely used in the medical industry and therefore evidence of practical utility and therefore the claim is not abstract.

SPE Jayne found no evidence of piecemeal examination on the part of the examiner in the instant application.  SPE Jayne makes no opinion regarding applicant’s allegation toward the PTAB or CAFC decision in the prior filed applications. To the extent that the PTAB and CAFC findings of the prior filed applications are applicable to the current issues in this application, the SPE has used them to support her findings.  


The examiner sufficiently treated applicants arguments filed December 22, 2020, including the “patient portal” argument regarding practical application.

Applicant argues the examiner "ignored" critical preamble differences of "A method for exchanging patient EMR" currently found in claim 1 vs. "An EMR computing system for exchanging patient health information" which is the primary difference in the previously adjudicated claim 1 of 15/188000 application. In the 12/587101 application, the preamble of claim 1, reads "A method for transferring patient health information".  

SPE Jayne requested that applicant explain the criticality of the change in language and applicant indicated that he was switching from an apparatus to a method and therefore all the steps of the method needed to be addressed as a whole in the 35 USC 101 and 103 rejections. Applicant further argued that since the examiner did not address each and every each and every argument made, the final is improper and the examiner’s failure amounted to dishonest action.  

SPE Jayne found the 35 USC 101 rejection to be sound and supported and explained by the examiner and the record shows evidence of the examiner comprehensively addressing applicant's arguments filed December 22, 2020 regarding the 35 USC 101 and 35 USC 103 rejections. While the body of claim 1, in the 12/587,101 application appears more comprehensive than that of the other two applications, no tribunal has found either examiners’ determination against patentability under 35 USC 101 and 35 USC 103 to be in error.  Since the claims in this application are substantially similar in scope or broader than the previously adjudicated claims, no error in the examiner’s current position has been found.  Since no procedural error in the Final office action has been identified, prosecution remains closed.

Regarding applicant patient portal argument as demonstrating a practical application, the courts have consistently held that gathering, storing and controlling access to data items or other resources is exactly the sort of business process that ‘can be performed in the human mind, or by a human using a pen and paper,’ which has been repeatedly found patent ineligible under 35 USC 101.  Generating information (i.e., providing a computer program), storing data (i.e., EMR data), exchanging data (i.e. EMR data), receiving information (i.e., notes, prescriptions, accounts, etc.), not receiving data (i.e., confidential data), selectively retrieving information (i.e., stored EMR data, reports, lists, etc.), communicating data between a central server and a private server (i.e., billing information and EMR data), and transmitting data to an authorized group (i.e., healthcare reports) are a series of abstract ideas.  Stringing together the claimed steps by adding one abstract idea to another, amounts merely to the abstract idea of using a content-based program to perform an abstract data-management function—whether controlling access to data, retrieving data, or transmitting data to a group.  When the claims as a whole are directed to a medley of mental processes that, taken together, amount only to a multistep mental process, the claim remains patent ineligible. 

Applicant’s argument that the claims are not abstract because they offer a real world solution necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and the method cannot be performed by the mind.  However as the examiner, PTAB and CAFC have all pointed out, applicant’s solution (managing access and content amongst interested parties) and the problems (access to, retrieval of, and control of confidential medical, invoice, and insurance information) have long predated computers. The fact that applicant’s computerized process may be more efficient does not necessarily render an abstract idea less abstract. 

SPE Jayne found no error with the examiner’s current position that the claims amount to a mere automation of manual processes using generic computers and any asserted efficiency improvements by using generic computers are not different in kind from the previous known analogue process (of providing paper records and using mail or fax to access records amongst interested parties) to render the claims patent eligible.  Additionally, under Step 2, the combination of elements claimed taken as a whole are insufficient to ensure that the claimed invention in practice amounts to significantly more than the ineligible concepts themselves.  It is unpersuasive that the flowchart applicant describes is in practice on the 

*A Petition under 37 CFR 1.181 may be taken to the TC Director:
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court;
(2) In cases in which a statute or the rules specify that the matter is to be determined directly by or reviewed by the Director; and
(3) To invoke the supervisory authority of the Director in appropriate circumstances. 
When a petition is taken from an action or requirement of an examiner in the ex parte prosecution of an application it may be required that there have been a proper request for reconsideration (§ 1.111 ) and a repeated action (or the action maintained) by the examiner. 
A petition under 37 CFR 1.181 must contain:
a statement of the facts involved
the issues to be reviewed and 
the relief (action) requested. 
Any evidence in support of the facts should be embodied in the petition. 
Petitions not filed within two months of the mailing date of the action from which relief is requested may be dismissed as untimely. This two-month period is not extendable.
NOTE: The filing of a petition will not stay any period for reply that may be running against the application (e.g., if the application in under FINAL office action, the application can become abandoned as a matter of law if applicant does not otherwise act to keep the application in pending status (e.g., properly filed notice of appeal, Request for Continued Examination, or entered amendment placing the application in condition for allowance) regardless of any outstanding petition awaiting decision). 

/DARNELL M JAYNE/Supervisory Patent Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The primary difference between claim 1 in the 15/188000 application and the current application is the changing of the preamble from “an EMR computing system” to “A method for exchanging patient EMR”. The body of the claims are identical with the exception of the addition of “embodied in a computer readable medium” being added.  Many claims are otherwise identical with the exception of some verb tenses being changed to “ing” (e.g., providing, retrieving, transmitting, facilitating, sending, and receiving). 
        2 The unsolicited email are not provided since they were not reviewed by SPE Jayne and form no part of the discussion.  Applicant stated he planned to file the emails in the file record.
        3 Internet email IS NOT considered in writing per 37 CFR 1.2. See MPEP 502.03.
        4 The applications in the family of applications are 12/587101, 15/188000, and 16/206728.